DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (US 2013/0113417).
With respect to claim 1, Nakashima discloses an electronic device comprising: a first battery (109 in Fig. 2 and 3A); a second battery (110 in Fig. 2 and 3A); a power management integrated circuit (para 0091-0096); a memory configured to store information on a first full-charging voltage value of the first battery when fully charged and a second full-charging voltage value of the second battery when fully charged (para 0043, 0352, and 0367, also see para 0029); and a processor, wherein the processor is configured to: while supplying power to the electronic device by using at least one battery of the first battery or the second battery, detect whether the electronic device is connected to an external electronic device for supplying power to the first battery or the second battery (para 0090-0095 and 0119-0120, also see 128 in Fig. 3A); in response to the detection, when it is identified that the first full-charging voltage value is higher than the second full-charging voltage value, electrically connect the first battery to the power management integrated circuit and electrically disconnect the second battery from the power management integrated circuit (para 0351, 0353, and 0357, also see para 0043 and Fig. 24); and charge the first battery electrically connected to the power management integrated circuit based on power obtained from the external electronic device (para 0359, also see para 0353 and Fig. 24).
With respect to claim 2, Nakashima discloses the electronic device of claim 1, wherein the processor is further configured to renew the first full-charging voltage value of the first battery stored in the memory based on an accumulated charging charge amount of the first battery, when it is identified that the first battery is fully charged (para 0367, also see para 0352).
With respect to claim 3, Nakashima discloses the electronic device of claim 2, wherein the processor is further configured to renew the first full-charging voltage value of the first battery stored in the memory, after the accumulated charging charge amount of the first battery exceeds a configured accumulated charging charge amount (para 0367, also see para 0352).
With respect to claim 4, Nakashima discloses the electronic device of claim 1, wherein the power management integrated circuit is configured to be electrically connected to the first battery or the second battery through a switch (para 0102-0104, also see 138 in Fig. 3A).
With respect to claim 5, Nakashima discloses the electronic device of claim 1, wherein the power management integrated circuit is configured to be electrically connected to the first battery through a first current limiting circuit and to be electrically connected to the second battery through a second current limiting circuit (para 0096-0106, where the switching pathways act as current limiting circuits in addition to the constant current circuit as seen in Fig. 3A and the resistors seen in Fig. 3B).
With respect to claim 6, Nakashima discloses the electronic device of claim 1, wherein the processor is further configured to electrically disconnect the first battery from the power management integrated circuit and to electrically connect the second battery to the power management integrated circuit, when it is identified that the first battery is fully charged (para 0359-0360, also see para 0102-0104 and 0353 and Fig. 24).
With respect to claim 7, Nakashima discloses the electronic device of claim 6, wherein the processor is further configured to renew the second full-charging voltage value of the second battery stored in the memory based on an accumulated charging charge amount of the second battery, when it is identified that the second battery is fully charged (para 0367, also see para 0352).
With respect to claim 8, Nakashima discloses the electronic device of claim 1, wherein the processor is configured to: detect whether the electronic device is electrically disconnected from the external electronic device for supplying power to the first battery or the second battery (para 0349, also see para 0090-0095); in response to detecting that the electronic device is disconnected from the external electronic device, identify a state of the first battery electrically connected to the power management integrated circuit (para 0351-0353, 0357, and 0367); and when it is identified that the first battery is fully discharged, electrically disconnect the first battery from the power management integrated circuit and electrically connect the second battery to the power management integrated circuit (para 0348-0349, also see para 0102-0104).
With respect to claim 9, Nakashima discloses a method for operating an electronic device, the method comprising: while supplying power to the electronic device by using at least one battery of a first battery or a second battery (batteries 109 and 110 in Fig. 2 and 3A), detecting whether the electronic device is connected to an external electronic device for supplying power to the first battery or the second battery (para 0090-0095 and 0119-0120, also see 128 in Fig. 3A); in response to the detection, electrically connecting the first battery to a power management integrated circuit (para 0091-0096 and 0102-0104) and electrically disconnecting the second battery from the power management integrated circuit (para 0351, 0353, and 0357, also see para 0043 and Fig. 24), based on a first full-charging voltage value of the first battery when fully charged, the first full-charging voltage value is stored in a memory (para 0043, 0352, and 0367, also see para 0029), and a second full-charging voltage value of the second battery when fully charged, the second full-charging voltage value is lower than the first full-charging voltage value (para 0351, 0353, and 0357, also see para 0043 and Fig. 24); and charging the first battery electrically connected to the power management integrated circuit based on power obtained from the external electronic device (para 0359, also see para 0353 and Fig. 24).
With respect to claim 10, Nakashima discloses the method of claim 9, further comprising renewing the first full-charging voltage value of the first battery stored in the memory based on an accumulated charging charge amount of the first battery, when it is identified that the first battery is fully charged (para 0367, also see para 0352).
With respect to claim 11, Nakashima discloses the method of claim 10, wherein the renewing the first full-charging voltage value of the first battery comprises renewing the first full-charging voltage value of the first battery stored in the memory, after the accumulated charging charge amount of the first battery exceeds a configured accumulated charging charge amount (para 0367, also see para 0352).
With respect to claim 12, Nakashima discloses the method of claim 9, further comprising electrically disconnecting the first battery from the power management integrated circuit and electrically connecting the second battery to the power management integrated circuit, when it is identified that the first battery is fully charged (para 0359-0360, also see para 0102-0104 and 0353 and Fig. 24).
With respect to claim 13, Nakashima discloses the method of claim 12, further comprising renewing the second full-charging voltage value of the second battery stored in the memory based on an accumulated charging charge amount of the second battery, when it is identified that the second battery is fully charged (para 0367, also see para 0352).
With respect to claim 14, Nakashima discloses the method of claim 9, further comprising: detecting whether the electronic device is electrically disconnected from the external electronic device for supplying power to the first battery or the second battery (para 0349, also see para 0090-0095); in response to detecting that the electronic device is disconnected from the external electronic device, identifying a state of the first battery electrically connected to the power management integrated circuit (para 0351-0353, 0357, and 0367); and when it is identified that the first battery is fully discharged, electrically disconnecting the first battery from the power management integrated circuit and electrically connecting the second battery to the power management integrated circuit (para 0348-0349, also see para 0102-0104).
With respect to claim 15, Nakashima discloses an electronic device comprising: a first battery (109 in Fig. 2 and 3A); a second battery (110 in Fig. 2 and 3A); a memory configured to store information on a first full-charging voltage value of the first battery when fully charged and a second full-charging voltage value of the second battery when fully charged, the second full-charging voltage value is lower than the first full-charging voltage value (para 0043, 0351-0352, and 0367, also see para 0029); a power management integrated circuit (para 0091-0096) configured to be electrically connected to the first battery through a first current limiting circuit and to be electrically connected to the second battery through a second current limiting circuit (para 0096-0106, where the switching pathways act as current limiting circuits in addition to the constant current circuit as seen in Fig. 3A and the resistors seen in Fig. 3B); and a processor, wherein the processor is configured to: while supplying power to the electronic device by using at least one battery of the first battery or the second battery, detect whether the electronic device is connected to an external electronic device (para 0090-0095 and 0119-0120, also see 128 in Fig. 3A); in response to the detection, supply, based on a first proportion of the first full-charging voltage value to the first full-charging voltage value and the second full-charging voltage value, a part of power obtained from the external electronic device to the first battery (para 0359, also see para 0353 and Fig. 24); and in response to the detection, supply, based on a second proportion of the second full-charging voltage value to the first full-charging voltage value and the second full-charging voltage value, a remainder of the power obtained from the external electronic device to the second battery (para 0359-0360, also see para 0102-0104 and 0353 and Fig. 24).
With respect to claim 16, Nakashima discloses the electronic device of claim 15, wherein the processor is configured to renew the first full-charging voltage value of the first battery stored in the memory based on an accumulated charging charge amount of the first battery, when it is identified that the first battery is fully charged (para 0367, also see para 0352).
With respect to claim 17, Nakashima discloses the electronic device of claim 16, wherein the processor is further configured to renew the first full-charging voltage value of the first battery stored in the memory, after the accumulated charging charge amount of the first battery exceeds a configured accumulated charging charge amount (para 0367, also see para 0352).
With respect to claim 18, Nakashima discloses the electronic device of claim 15, wherein the processor is further configured to control the power management integrated circuit so as to electrically disconnect the first battery from the power management integrated circuit, when it is identified that the first battery is fully charged (para 0359-0360, also see para 0102-0104 and 0353 and Fig. 24).
With respect to claim 19, Nakashima discloses the electronic device of claim 18, wherein the processor is further configured to renew the second full-charging voltage value of the second battery stored in the memory based on an accumulated charging charge amount of the second battery, when it is identified that the second battery is fully charged (para 0367, also see para 0352).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2013/0113417) in view of Kwon (US 2017/0005489).
With respect to claim 20, Nakashima discloses the electronic device of claim 15, wherein the processor is further configured to: detect whether the electronic device is electrically disconnected from the external electronic device (para 0349, also see para 0090-0095); in response to detecting that the electronic device is disconnected from the external electronic device, supply, based on the full-charging voltage values, first power from the first battery to the power management integrated circuit (para 0348-0353, 0357, and 0367); and in response to detecting that the electronic device is disconnected from the external electronic device, supply, based on the full-charging voltage values, second power from the second battery to the power management integrated circuit (para 0348-0353, 0357, and 0367), wherein a ratio between the first power and the second power is configured to correspond to the ratio between the first full-charging voltage value and the second full-charging voltage value (para 0348-0353, where the batteries having different full-charging voltages would result in a ratio existing between the different power levels that corresponds to the voltage values).
However, Nakashima does not expressly disclose supplying the first power from the first battery based on the first proportion or the second power from the second battery based on the second proportion.
Kwon discloses a device for controlling multiple batteries and includes supplying first power from a first battery and second power from a second battery based on proportions of the full-charging capacities (para 0163-0165 and 0192, also see abstract and para 0004-0005), in order to provide an adequate level of power between components while expanding the run time of the device. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include supplying power from the first and second batteries based on proportions of the full-charging voltage values in the device of Nakashima, as did Kwon, so that the run time of the device could be improved while also avoiding failure of operation due to low power levels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishibashi (US 2012/0161714).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859